FILED
                            NOT FOR PUBLICATION                              APR 24 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50426

               Plaintiff - Appellee,             D.C. No. 3:07-cr-01821-BEN

  v.
                                                 MEMORANDUM*
DARYL KEITH MARSHALL,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                             Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

       Daryl Keith Marshall appeals from the district court’s judgment and

challenges the revocation of supervised release. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Marshall contends that the district court erred by failing to provide him with

an opportunity to be heard regarding whether his violation warranted revocation of

his supervised release. Contrary to Marshall’s contention, the denial of the right of

allocution is not a “structural error” warranting automatic reversal. See Boardman

v. Estelle, 957 F.2d 1523, 1530 (9th Cir. 1992). Rather, we review for plain error,

see United States v. Waknine, 543 F.3d 546, 551 (9th Cir. 2008), and find none.

The record reflects that, in light of his multiple prior violations, the district court

rejected Marshall’s request to be placed back on supervised release. Accordingly,

Marshall has not shown a reasonable probability that, but for the alleged error, the

district court would have determined that revocation was unwarranted. See United

States v. Dominguez Benitez, 542 U.S. 74, 81-82 (2004).

       AFFIRMED.




                                            2                                      14-50426